Citation Nr: 0203722	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  99-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

The veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active air service from September 1964 to 
August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1998 decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which denied the veteran's application to reopen a 
claim of service connection for heart disease.

The RO previously denied service connection for heart disease 
by November 1996 rating decision which became final.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).  Since that time, the RO has received new evidence 
concerning the veteran's heart disease, to include a VA 
medical examination report and opinion regarding etiology.  
By August 1998 rating decision, the RO found that new and 
material evidence, sufficient to reopen the claim, had not 
been submitted.  The applicable law and regulations provide 
that a previously decided claim may not be reopened in the 
absence of new and material evidence.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  Regardless of RO action, the Board is 
legally bound to decide the threshold issue of whether the 
additional evidence is new and material before addressing the 
merits of a claim.  Id. 


FINDINGS OF FACT

1.  By November 1996 rating decision, the RO denied service 
connection for heart disease; the veteran was notified of 
that decision and failed to initiate an appeal within one 
year thereafter.  

2.  Evidence received since the final November 1996 rating 
decision, bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to decide fairly the merits of the claim.  

3.  The veteran's currently-diagnosed heart disease is not 
shown to be related to his active service.  


CONCLUSIONS OF LAW

1.  The November 1996 rating decision denying service 
connection for heart disease is final.  38 U.S.C.A. § 7105 
(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  

2.  New and material evidence has been received to warrant 
reopening of the issue of service connection for heart 
disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).  

3.  Heart disease was not incurred or aggravated during the 
veteran's active air service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a hearing at the RO.  
Further, the veteran and his representative have been 
notified of the evidence necessary to establish the benefit 
sought.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

Factual Background

On July 1964 Report of Medical History completed by the 
veteran for enlistment purposes, he denied any symptoms or 
problems associated with the heart.  The corresponding Report 
of Medical Examination indicated that his heart was normal.  

In January 1966, he was hospitalized at Fitzsimons General 
Hospital and placed under observation for heart disease.  
According to the medical report, he was entirely well until 
late November 1965 when he began to experience pain in the 
right posterior thorax that traveled to the left lateral 
thorax.  The evaluating cardiologist determined that there 
was no evidence of heart disease found, and that the veteran 
should be returned to duty as soon as possible.  A January 
1966 X-ray study report reflected no significant cardiac 
abnormality.  

On August 1968 Report of Medical History for discharge 
purposes, he reported, in pertinent part, pain and pressure 
in the chest as well as heart palpitations.  In the section 
reserved for the physician's comments, it was indicated that 
the veteran experienced chest pain and a pounding heart in 
1965, that such symptoms were of unknown etiology, that the 
symptoms were relieved spontaneously, and that no treatment 
was indicated.  The corresponding August 1968, service 
discharge medical examination reflected a normal blood 
pressure reading of 114/70, his heart was found to be normal 
on clinical evaluation, and his "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  He was found by the 
examining physician to be medically qualified for general 
service on completion of his August 1968 service separation 
medical examination.  

An April 1984 VA hospital report indicated that the veteran 
was hospitalized from late March to mid April 1984 for a 
myocardial infarction.  He reported "some type of cardiac 
deformity" since the age of 19.  The diagnosis was 
anteroseptal myocardial infarction and apical aneurysm with 
thrombus.  

In June 1984, he filed a claim of service connection for 
"heart attack[s]."  He indicated that he had a heart attack 
during service in February 1966, and that he suffered a 
second one in March 1984.  

On August 1984 VA medical examination, the examiner diagnosed 
chronic recurring bronchitis, a history of myocardial 
infarction in March 1984, and borderline hypertension.  

By September 1984 decision, the RO denied service connection 
for heart disease, as there was no evidence of heart disease 
in service and no clinical showing of heart disease within 
the presumptive period following service. 

In September 1991, the veteran sought to reopen a claim of 
service connection for a heart condition.  

In September and October 1991, he was hospitalized at a VA 
facility.  The October 1991 hospital discharge report 
indicated that he had a history of a questionable myocardial 
infarction in 1984 and a documented myocardial infarction in 
September 1991.  According to the report, the veteran's 
cardiac history dated back to 1968 when he was reportedly 
told he had heart disease and was offered a medical discharge 
which he refused.  (The Board notes that such history was 
presumably provided by the veteran, as the report indicated 
that there were no medical records available for review.)  In 
any event, he reported that he was doing well until 1984 when 
he had a myocardial infarction followed by catheterization.  
He was placed on antihypertensive medication and was well 
until three weeks prior to admission when he complained of 
chest pain and shortness of breath.  He underwent several 
procedures, to include cardiac catheterization and a 
percutaneous transluminal coronary angioplasty.  The 
diagnosis was status post myocardial infarction times three, 
hypertension, and coronary artery disease.  

In December 1994, he was again admitted to a VA facility for 
about nine days.  He had a cardiac catheterization and a 
percutaneous coronary angiography.  The discharge report 
reflected a history of 10 previous myocardial infarctions, 
hypertension, coronary artery disease, and three coronary 
artery bypass grafts.  Further, the report indicated that the 
veteran's cardiac history began in 1984 with a myocardial 
infarction and that he was well until September 1991 when he 
had a second myocardial infarction.  Since then, he had five 
additional documented myocardial infarctions with multiple 
catheterizations and percutaneous transluminal coronary 
angioplasties.  The discharge diagnosis was coronary artery 
disease, chronic system hypertension, hyperlipidemia, and a 
ventral hernia.  

By November 1996 rating decision, the RO denied service 
connection for heart disease with hypertension as new and 
material evidence, sufficient to reopen the claim, had not 
been submitted.  The veteran did not appeal that decision 
within the prescribed statutory period, and it became final.  
See 38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 20.1103 
(2001).

In February 1998, the veteran again sought to reopen his 
claim of service connection for a heart condition.  

In March 1998, J. Askins, M.D., indicated that the veteran 
had severe ischemic cardiomyopathy and that his left 
ventricular ejection function was in the 10-15 percent range.  
Dr. Askins opined that the veteran should be evaluated at 
Baylor University Hospital because, if his condition 
worsened, he would be a heart transplant candidate.  Dr. 
Askins concluded that the veteran had severe left ventricular 
dysfunction, severe mitral valvular regurgitation, and 
moderately large left atrial enlargement.  

Following the most recent, August 1998 RO decision, denying 
the veteran's claim of service connection for heart disease, 
the following evidence was furnished in support of his 
current claim.  

An August 1998 VA hospital discharge summary indicated that 
the veteran presented for evaluation for candidacy for the 
Utah Cardiac Transplant Program.  The report reflected that 
he underwent a coronary artery bypass graft in 1992 and an 
angioplasty in 1994.  He was considered to have class III-IV 
congestive heart failure.  The examiner noted that his 
medical history was also significant for hypertension, 
hyperlipidemia, and restrictive lung disease.  He reported 
chronic shortness of breath, orthopnea, and left-sided 
squeezing chest pain that radiated into his left upper 
extremity three to four times per week with exertion and 
rest.  

VA medical records dating from September 1998 to January 1999 
indicate further treatment for his cardiac disability.  A 
December 1998 medical record indicated that he was awaiting a 
transplant, secondary to ischemic cardiac injury.  

In his January 1999 substantive appeal, the veteran stated 
that his heart was treated while on active duty and that he 
was offered a medical discharge due to his heart disability.  
He further alleged that active duty caused his heart 
condition to worsen.  

Medical evidence dated in February 1999 indicate that the 
veteran was on the heart transplant list.  April 1999 VA 
medical records indicate diagnoses including chronic heart 
failure.  

In May 1999, the veteran and his wife testified at an RO 
hearing.  He stated that he first had heart trouble in 
December 1965.  He indicated that he was sent to Fitzsimmons 
Hospital for a two-week evaluation and that many diagnostic 
tests were performed.  He also stated that, while there, he 
was offered a medical discharge.  He stated he was told that 
he had a heart deformity and that he would have a heart 
attack at an early age.  He and his wife stated that on one 
occasion, after being required to run, he felt chest and arm 
pain and appeared purple.  He testified that he was forced 
out of the military with a medical discharge.  Between 
discharge and 1984, his wife stated that he was told he had 
an irregular heart beat.  

On June 1999 VA medical examination, a VA physician reviewed 
the veteran's medical records, to include service medical 
records, and examined the veteran.  The examiner was asked to 
provide an opinion as to whether the veteran's coronary 
artery disease was related to service.  Based on the fact 
that no heart disease was found following evaluation in 
service and that he did not seem to have heart symptoms until 
1984 coupled with a family history of heart disease, 
diagnoses of hypertension and high cholesterol levels, and a 
long history of heavy smoking, the examiner determined that 
his heart disease was not related to service.  The examiner 
also noted that the veteran's coronary artery disease could 
not be attributed to any condition that existed at the age of 
19, while in service.  

In March 2001, he submitted voluminous VA medical records 
dating between August 1999 and January 2001.  Such records 
again described treatment for his heart disability, to 
include extensive diagnostic testing.  

Law and Regulations

As noted above, the veteran's claim of service connection for 
heart disease was previously denied in a November 1996 rating 
decision that became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Not every piece of new evidence is "material," but that 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in November 1996.

In this case, the additional evidence submitted after the 
November 1996 RO decision consists of voluminous medical 
records pertaining to treatment for heart disease and the 
June 1999 VA medical examination report.  That evidence 
provides a clear picture of the veteran's current serious 
heart disability and an opinion regarding the etiology of his 
heart disease.  That the veteran had a heart disability was 
evident before the RO made its November 1996 adverse 
determination that since became final.  However, the claims 
file did not at that time contain a medical opinion regarding 
the etiology of the veteran's heart disease.  Thus, the new 
evidence contains relevant information not previously 
available to the RO at the time of its final determination in 
November 1996.  

After careful consideration of this evidence, the Board finds 
that it is new and material, sufficient to reopen the claim 
for service connection for heart disease, in that it 
contributes to a more complete picture of the origin of the 
veteran's claimed disability.  See 38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

As set forth above, the cliams file contains new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for heart disease.  See 38 C.F.R. § 3.156.  
However, the fact that evidence is new and material does not 
necessarily imply that the reopened claim must be granted.  
Id.; Hodge, supra.  

The veteran has a present disability, a condition necessary 
for the granting of service connection.  38 C.F.R. § 3.303; 
Degmetich, supra.  In addition to a present heart disability, 
there must be competent medical evidence to show a credible 
link between that present disability and service.  38 C.F.R. 
§ 3.303.  In this case, the only competent evidence of record 
regarding the etiology of the veteran's heart disease is the 
June 1999 VA examination report indicating that there is no 
link between his present disability and his military service.  
Because there is no demonstrated nexus between his present 
disability and service, service connection for heart disease 
must be denied.  Id.  

The Board emphasizes that the VA physician's June 1999 
opinion regarding the lack of nexus between his present 
disability and service is particularly probative.  The 
examiner reviewed the extensive medical records in the claims 
file to include service medical records.  The Board 
acknowledges the gravity of the veteran's current heart 
disability, and it further recognizes that he sincerely 
believes his heart disability originated in service.  
Regrettably, however, the competent medical evidence of 
record points to a contrary conclusion.  Also, while the 
veteran asserts that he was forced out of the military on a 
medical discharge due to a heart disability, the medical 
records contemporaneous with his military service separation 
in 1968 simply do not provide any support for this 
proposition.  This is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's heart disease is not linked to his active service.  


ORDER

Service connection for heart disease is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

